The court is of the opinion that all the counts in the declaration except that entitled "additional count" are to be regarded as counts for seduction, the promises of marriage being introduced merely in aggravation. To these counts the demurrer is sustained. The plaintiff cannot allege her own criminal misconduct as a ground of action. Paul v. Frazier, 3 Mass. 71;Hamilton v. Lomax, 26 Barb. S.C. 615.
The "additional count" is a count for a breach of promise of marriage, but the service of the writ being by arrest, and there being no such affidavit as is required by statute to justify a service by arrest in an action ex contractu, the service is invalid, and the action must therefore be dismissed. Malone v.Ryan, 14 R.I. 614.